 TIMES HERALD PRINTING COMPANYTimes Herald Printing CompanyandThe DallasNewspaper Printing Pressmen's Union No. 21A.H. Belo CorporationandThe Dallas NewspaperPrinting Pressmen'sUnion No.21. Cases 16-CA-5560 and 16-CA-5561October 30, 1975PROPOSED DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOPursuant to charges filed by The Dallas NewspaperPrinting Pressmen's Union No. 21, herein called theUnion, onMay 3,1974, and amended on August 28,1974, a consolidated complaint was issued on August30,1974,alleging thatTimesHeraldPrintingCompany, herein called Times Herald, and A. H.Belo Corporation, herein called Belo, have engagedinunfair labor practices within the meaning ofSection 8(a)(5), (3), and (1) of the National LaborRelations Act, as amended. Each Respondent filedan answer denying the commission of the allegedunfair labor practices.Pursuant to due notice, a hearing was held beforeAdministrativeLaw Judge Sidney Goldberg inDallas, Texas, on November 4-8, 11, 12, and 21-23,1974.TheGeneralCounsel, theUnion,TimesHerald, and Belo were represented by counsel. Allparties were afforded full opportunity to be heard, topi,esent oral and written evidence, and to examineand cross-examine witnesses.On January 3, 1975, the Chief Administrative LawJudge informed the parties that Administrative LawJudge Goldberg had retired on December 31, 1974,and was not available to the Board, within themeaning of section 554(d) of the Federal Adirunistra-tive Procedure Act (5 U.S.C. §554(d)), and Section102.36 of the Board's Rules and Regulations, asamended May 2, 1974, to issue a decision. - Subse-quently, the parties requested that the cases betransferred to the Board for issuance of a proposeddecision and order based on the record as made. OnJanuary 29, 1975, the cases were transferred to theBoard for the purpose of making findings of fact andconclusions of law, and for the issuance of aproposed decision and order. Thereafter, the GeneralCounsel, the Union, Times Herald, and Belo filedbriefs to the Board and reply briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.221NLRB No. 38225Upon the entire record in this proceeding and afterconsideration of the briefs, the Board makes thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTSTimes Herald, a Texas corporation maintaining itsprincipal office and place of business in Dallas,Texas, is engaged in the newspaper publishingbusiness. During the past 12 months, a representativeperiod, Times Herald, in the course and conduct ofitsbusiness operations, derived gross revenue inexcess of $200,000 from its newspaper publishingoperation,which included subscription to variousinterstatenews services, publication of nationallysyndicated features, and advertisements of nationallysold products and services. Times Herald admits,and we find, that it is now and at all times materialherein has been an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.Belo, a Texas corporationmaintainingits principalofficeand place of business in Dallas, Texas, isengaged in the newspaper publishing business.During the past 12 months, a representative period,Belo, in the course and conduct of its businessoperations,derivedgross revenue in excess of$200,000 from its newspaper publishing operation,which included subscription to various interstatenews services, publication of nationally syndicatedfeatures,and advertisements of nationally soldproducts and services. Belo admits, and we find, thatit is now and at all times material herein has been anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDThe Dallas Newspaper Printing Pressmen's UnionNo. 21 is, and has been at all times material herein, alabor organization within the meaning of Section 2(5)of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that since on or aboutNovember3, 1973,and at all times thereafter, TimesHerald and Belo negotiated with the Union in badfaithwith no intention of entering into a final orbinding collective-bargaining agreement and therebyviolated Section 8(a)(5) of the Act. The complaintfurther alleges that Belo separately violated Section8(a)(5)by unilaterally abandoning the use of thelocal joint standing committee to process grievancesof employees,and by bargaining directly andindividuallywith employees.Times Herald is alsoalleged to have violated Section 8(a)(5) by soliciting 226DECISIONS OF NATIONALLABOR RELATIONS BOARDstriking employees to abandon the strike by offeringincreased wages and other benefits, and by bargain-ing directly and individually with employees con-cerning theirwages,hours,and conditions ofemployment. Additionally, both Times Herald andBelo are alleged to have violated Section 8(a)(5) byunilaterally changing the manning provisions of thecollective-bargaining agreement and instituting newand different wages, hours, and conditions ofemployment for unit employees at a time when nogenuine impasse in negotiations existed. Finally, thecomplaint alleges that, on or about June 11, 1974, theemployees represented by the Union who wereengaged in a strike allegedly caused and prolongedby unfair labor practices of the Respondents madean unconditional offer to return to work but theRespondents rejected that offer in violation ofSection 8(a)(3) and (1) of the Act.Times Herald and Belo in their separate answers tothe complaint deny that they engaged in any conductviolative of the Act and assert that they bargained ingood faith and that the strike occurred solely as aresult of the Union's refusal to accept changes in theemployees' working conditions which were institutedonly after numerous bargaining sessions had pro-duced a genuine impasse in bargaining.The significant facts are not seriously in dispute,and the Board finds them to be as follows.A.Negotiations Between the Respondents andtheUnionTimes Herald and Belo are separate corporateentities,eachwith its own facilities, includingseparate pressrooms, and are in direct competitionwith each other in sales, circulation, and advertisingmarkets. Times Herald publishes the Dallas TimesHerald, an evening newspaper; Belo publishes theDallasMorning News, a morning newspaper. How-ever, for purposes of labor negotiations, the Respon-dents have for more than 60 years engaged in jointbargaining and negotiations with the Union andhave signed the same agreement. Collective-bargain-ing agreements have resulted ' from all previousnegotiations.The negotiations between the Respondents and theUnion which resulted in the instant strike and unfairlabor practice charges began on July 3, 1973, andcontinued through June 13, 1974. Over this 11-monthperiod, the Respondents and the Union held 29IThe manning clause or manning tables provided for a minimumnumber of journeymen pressmen'to be assigned to a press during itsoperation,depending on the number of units or reels utilized on theparticular run. Under the manning provision,pressmen hired to work on agiven press or a given piece of equipment work on that piece of equipmentonly, unless the entire press breaks down completely and the entire crew ismoved to another press, an individual pressman,under fixed manning, doesmeetings, all but 4 of which occurred prior to thestrike,which began on May 2, 1974. By December 4,1973, the parties had reached tentative agreement on9 of the 26 sections of the proposed contract, and byMarch 21, 1974, agreement on 20 sections had beenreached.The major differences between the parties duringthe negotiations involved the fixed manning provi-sion'which had been included in all previousagreements in one form or another. When theRespondents and the Union exchanged contractproposals, at the initial bargaining meeting, July 3,1973, the Respondents proposed deleting the fixedmanning provision, and the Union proposed retain-ing the current manning table.2 The manning issuewas thereafter discussed at virtually every bargainingmeeting.The Respondents repeatedly explained to theUnion their economic reasons for desiring toeliminate the manning requirements. In addition torequiring a certain number of pressmen to operate acertain amount of equipment, the manning require-ments also controlled the upgrading of apprentices,the referral of people from the Union, shift overtimeand premium shifts, the number of journeymen thathad to be used in relation to apprentices, and theconditions under which pressmen could be shiftedfrom press to press. Because only entire crews couldbe shifted from one press unit to another; becausethe manning tables required more pressmen per unitthan the Respondents believed necessary; becausqpressmen had to be journeymen to meet the manningrequirement even though, as the record in factestablishes, most jobs on the press can be mastered ina few weeks or months and require no high degree' oftraining and skill; and because so many journeymenpressmen were required by the manning table thattheRespondents were required to pay for 2,000premium shifts (a pressman's sixth shift in a week-and all shifts thereafter-are paid at time and a halfrates)between January and August 1973, theRespondents explained that manning resulted in theemployment of more pressmen than were needed,exorbitant and unnecessary overtime costs, disregardof technological advances, and restricted and inflexi-ble operations.In addition to these, discussions and explanationsof the manning concept, the parties made severaloffers and counteroffers on the subject.3 At the thirdbargaining meeting, August 3, 1973, the Respondentsnot move fromone press to another-"jump presses"-evenif heis doingno work on the press for which he was hired and is needed at another.2For at'least the last10 years,the Respondents had sought,at the outsetof negotiations,to deletethe fixedmanning provisions but had at somepointgiven in to the Union's demands that these provisions be retained inthe contract.9. The testimony of RichardBlum, vice president of Belo's Dallas TIMES HERALD PRINTING COMPANYoffered to guarantee the existing pressmen jobs forlife if the Union would give up the manning clause.On August 14, at the fifth meeting, the Unionproposed retraining stereotypers to work as pressmeninorder to cut the Respondents' overtime andpremium shift expenses associated with the . fixedpress manning requirements.At the eighth bargaining meeting, September 4,1973, the Union stated that it would not accept theRespondents' 5.5-percent wage increase or elimina-tionofmanning proposals. It is undenied that,following the discussion as to what had been done inother situations where manning had been negotiatedout of the contract, Bill Torrence, the vice presidentof the Union's International, stated, "I think I agree,that we are almost to an impasse" and canceled theplanned afternoon meeting.Again, at the ninth bargaining session, September11,Respondents reiterated their lifetime job guaran-tee in exchange for running the pressroom like theother departments-without fixed manning.During' negotiations on October 16, 1973, at theparties' 12thmeeting,Richard Blum, one of theRespondents' representatives, expressed his beliefthat an impasse had been reached. Gene Schutza, aunion representative, disagreed, stating, "No, notuntil 'themembership rejects our offer." At theconclusion of that meeting, the Union presented theRespondents with a previously prepared letter statingthat the Union did not believe an impasse had beenreached and that the Union remained willing tocontinue bargaining.At the 18th bargaining meeting on December 11,1973, the Respondents again offered the 5.5-percent($10.75) wage increase and the lifetime job guaranteeif theUnion would give up manning. UnionNegotiator Schutza stated that he thought the Unioncould come up with a manpower pool and eliminatepremium shifts and that he couldn't say an impassehad been reached until he consulted with the unionmembership. At the following meeting, January 31,1974, the Union informed the Respondents that theunion members had rejected the Companies' propos-al because of the manning issue.On February 13, at 'the 21st bargaining session,Vice President Torrence asked whether, if the Unionwent along with the Respondents' elimination offixed press manning, the Respondents would consid-er early retirement with full benefits, would giveseverance pay to the pressmen who wanted to quitwithout manning, would give more than 5.5-percentMorning Newsand one of the Respondents' principal negotiators, and thatof James Welch, of the Unions negotiating committee, concerning the 29negotiatingmeetings, was largely based on notes taken by the parties at thetime of the meetings.While their characterizations of the negotiations were,227pay increase, and would pay each pressman a certainamount of money.On April 5, 1974, during the parties' 23d negotiat-ing session, the Respondents announced their finaloffer, including elimination of manning requirement;lifetime job security; and a $25 pay increase; i.e., $12retroactive to August 15, 1973, and $13 retroactive toFebruary 15, 1974. The Respondents informed theUnion that this offer was good until April 30, 1974.The parties' next session was held April 29. At thatmeeting the Union informed the Respondents thatthemembers had rejected the final offer primarilybecause of the elimination of manning and that theUnion had voted to strike, if necessary. The Unionsuggested arbitration of the manning issue, but theRespondents declined to delegate the authority fordeciding such an issue. The Respondents alsorejected the Union's proposal to furnish all pressmenat straight time, if given 22 hours' notice. TheRespondents based this rejection on their belief thatthe notice requirement would limit the Respondents'efficiency, inasmuch as the size of a press run, andtherefore the number of pressmen needed, is knownonly a few hours before the run begins.The parties held their 25th meeting on May 2, 1974,at the Federal Mediation and Conciliation Serviceoffice. The Respondents stated that the Union hadtheir firm, final offer and that they would considerany union proposals.UnionNegotiatorWelchreplied that the Union had no proposals but expectedtheRespondents to make another offer. 'Welchfurther offered to have the Union try the Respon-dents' no-manning proposal until August 15, 1974(approximately 3 months), if the Respondents gavethe $25 wage increase package retroactive to August15, 1973. The Respondents placed their final offerback on the table to be effective until 3 p.m. the sameafternoon (May 2) and gave the Union copies of thenew work rules to be instituted at that time if theUnion did not accept the Respondents' final offer. Atthe conclusion of the May 2 meeting, Respondentsfurther indicated that,they would be willing to meetwith the Union at any time.At approximately 5p.m. on the afternoon of May2, following the Respondents' 3 p.m. posting of thenew work rules, the union members struck, carryingpicket signs protesting the publishers' "unfair laborpractices."Several poststrike meetings were held, and, on June11, 1974, the Union wrote Respondents purporting toofferon behalf of all striking members theirunconditional return to work. At the parties' finalof course,conflicting, the testimony of Blum and Welch with respect to thesubstanceof thediscussions is notsubstantiallyinconsistent and serves asthe basis for the Board's findings of fact with respectto those discussions. 228DECISIONSOF NATIONALLABOR RELATIONS BOARDmeeting on June 14, the Respondents acknowledgedthe Union's letter. In response to the Respondents'question as to the meaning of the offer, the Unionstated that =all--not part-of the striking pressmenwould return to work. The Respondents stated thattherewere only eight pressman positions availableand requested a list of names for preferential hiring.The Union has not yet complied with that request:Unquestionably, the Respondents' insistence onthe elimination of manning and the Union's determi-nation to retain it led to the institution by theRespondents dn' May 2,'1974, of their proposed workrules and to the strike by the Union.It is well settled that the duty to bargain collective-ly as required by Section 8(d) of the Act does notincludean obligation to reach an agreement.4Clearly,"theBoard ' may not, either directly orindirectly, compel concessions -or otherwise sit injudgment upon the substantive terms of collectivebargaining agreements." 5, A necessary corollary tothis principle, the Board held recently,... is, that just as the Act "contains noauthority to force an agreement where the partieshave reached an impasse," so also refusal tobargain cannot be equated with "refusal to recedefrom an announced position" advanced and-maintained in good faith. [Citations omitted.16Hence, the Respondents' proposal to eliminatemanning and their steadfast adherence to thatproposal cannot be interpreted as a refusal to bargainin good faith.; Indeed, the Respondents offeredseveral proposals, including the unprecedented life-time job offer and the $25 retroactive wage increase,in attempts to secure acceptance of their proposalthatmanning be eliminated. The Respondents metwith the Union numerous, times-both before andafter the strike-and explained their proposals andthe reasons -for them.7Moreover, the fact that,despite the parties' diametrically opposed, positionsregarding the manning and related economic issues,they reached agreement on nearly all, other contractissues indicates that the Respondents' negotiated ingood faith, intending to reach an agreement with theUnion.8That an impasse resulted from the parties' strongdisagreement over the manning issue in spite-of goodfaith bargaining is apparent. From the outset of thenegotiations itwas clear that the Respondentsviewed the elimination of fixed press manning as aneconomic necessity and the Union viewed manningas the "heart and soul" of the contract.As early as the September 3, 1973, meeting, UnionVice President Torrence acknowledged, "We. arealmost to an impasse." As set forth above, at themeeting on October 16, 1973, when Belo's NegotiatorBlum indicated that an impasse had been reached,Union Negotiator Schutza stated, "No, not until themembership rejects our offer." The Union furtherevidenced its concern that an impasse was imminentwhen it presented its previously prepared letterdenying the existence of an impasse at the conclusionof the October 16 meeting.,Thus, even by the Union's own standard, asexpressed to the Respondents by its ' NegotiatorSchutza, the Respondents,were justified in assumingthatwith the union members' rejection of theRespondents' firm and final offer an impasse hadbeen reached. Indeed, by Union Negotiator Welch'sown testimony, at the meeting on May 2, 1974, theunion president, , with the Respondents'', firm andfinal offer before him, stated, "We came to try tosettle this, and we expect the publishers to make anoffer."'The Board; inTaft Broadcasting Co.,WDAF AM-FM TVs,stated:Whether a bargaining impasse exists is a matterof judgment.The bargaining history, the goodfaith of the parties in negotiations,' the length ofthe negotiations, the importance of the issue- or4N.LRB. v. Holmes Tuttle Broadway Ford Inc,465 F.2d 717 (C.A. 9,1972);H. K. Porter Co., Inc v N.L.RB,397 U S. 99 (1970);N.LR B. V.Insurance Agents' International Umor, AFL-CIO,361U.S. 477 (1960);N.L AB. v. Jones & Laughlin Steel Corp,301 U.S. 1 (1937)5NLRB. v. American National Insurance Co.,343 U.S. 395 (1952)6Church Point, Wholesale Grocery Company, Inc.,215 NLRB No. 93(1974).7The Union's argument that the Respondents' failure to put their no-manningand security proposals in writing is evidence of bad-faithbargaining is without merit. The Respondents offered to place suchproposals in writing whenever the Union agreed to the principles-not theprecise provisions-involved.We note that the parties' bargaining historyindicates that normally only the original bargaining proposals of each partyare submitted in writing and that, in fact, the Union itself submitted nowritten proposals during the negotiations in question following the initialexchange. -Moreover, the union members' rejection of the Respondents' proposalswas never said during negotiations to have been predicated upon a failure tounderstand those proposals. The record contains abundant evidence thattheUnion's negotiators were, in fact, fully apprised as to the manner inwhich the Respondents intended to run the pressrooms under their no-manning proposal and as to the effects of the proposed lifetime jobguaranteeBy Welch's own testimony, the Respondents gave numerous explanationsthat without manning requirements the foremen would direct the crews ofpressmen,comprised of both apprentices and journeymen,who would workon whatever press where they were needed.Further,Welch himself testifiedthat at the"off-the-record" bargaining session on August 28, 1973, Blumindicated that Belo estimated reducing,through attrition,from 85 pressmento 66 under the no-manning proposal, and Times Herald planned to reducefrom 55 pressmen to 35 or 36.Although these explanations certainly werenotwhat the Union wanted to hear-indeed, the very nature of theRespondents'no-manning proposal prevented the type of detailed,guaranteed number-of-men-per-press answer the Union wanted-they were,in fact, accurate explanations of how the pressroom would be run withoutthe manning requirements.8Wal-Lite Divisionof UnitedStates GypsumCompany v.NL.RB, 484F.2d 108(C.A. 8, 1973).9163 NLRB 475,478 (1967). TIMES HERALD PRINTING COMPANY229issues astowhich there is disagreement, thecontemporaneous understanding of the parties asto the state of negotiations are all relevant factorsto be considered in deciding whether an impassein bargaining existed.Respondents have bargained with the Union formore than 60 years. This is the first time that theyhave been unable to reach an agreement. During theperiod of unsuccessful negotiations with the_ Union,Respondents successfully negotiated collective-bar-gaining agreementsfor other units of their employ-ees.There is simply no substantial evidence thatRespondents did not desire to reach an agreementwith the Union or that their position with respect tomanning wasa gambit intended to frustrate thebargaining process. It is true that from the outset ofthe negotiationsRespondents were determined toeliminate the manning requirements of their previouscollective-bargaining contracts; but a firm positionconsistently maintained is not necessarily evidence ofbad-faithbargaining.As stated inN.L.R.B.v.Herman Sausage Co.,275 F.2d 229, 231 (C.A. 5,1960):If the insistence is genuinely and sincerely held, ifitisnotmere window dressing, it may bemaintained forever though it produce a stalemate.Deep conviction, firmly held and from which nowithdrawal will be made, may be more than thetraditional opening gambit of a labor controversy.Itmay be both the right of the citizen andessentialto our economic legal system . . . of freecollective bargaining.Respondents repeatedly explained to the Unionwhy they considered elimination of manning aneconomicnecessity and, to make their proposal morepalatable to the Union, offered various concessions,including lifetime job guarantee'for incumbents anda substantial retroactivewage increase.All ofRespondents'proposalswere rejected.After9months of fruitless negotiations spread over 25bargainingsessions, and in view of the attitude of theUnion and its members as expressed by the unionnegotiators and the strike vote of the membership,Respondents were justified in believing, as they did,that an impasse had been reached and that furthernegotiationswould not result in any agreement.10 Weso find.We shall therefore dismiss the allegation of10FairmontFoods Company v. N.LRB.,471 F.2d 1170 (CA. 8, 1972);Dallas GeneralDrivers,Warehousemenand Helpers,Local UnionNo. 745,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers ofAmerica [Empire TerminalWhse. Co.] v. N_LR B.,355 F 2d 842(C.A.D.C.,1966);Chemical ProducersCorporation,183 NLRB 141 (1970);American Federationof Televisionand Radio Artists,AFL-CIO, Kansas CityLocal v.NLRB.,395 F.2d 622 (C.A.D C , 1968);NLRB. v. GopherAviation,Inc,402 F.2d 176 (C.A. 8, 1968);N.L.R B v. Tex-Tan, Inc,318the complaint that Respondents did not bargain ingood faith with the Union by the position they tookwith respect to manning."Inasmuch as we have found that a bargainingimpasse had been reached, we further find thatRespondents did not violate Section 8(a)(5) byputting into effect the manning proposals rejected bythe Union.12Finally,we shall dismiss the allegation of thecomplaint that Respondents discriminatorily failedto reinstate strikers on their demand. The strike wasan economic strike. Some of the strikers had beenreplaced at the time of the request for reinstatement,others' jobs had been eliminated. The Union request-ed reinstatement ofallstrikers, although jobs wereavailableonly for a few of them. Respondentsrequested the Union to designate the strikers to bereinstated to the positions still available. The Unionhas not yet complied with this request. We find thattheUnion did not make an unconditional validrequest for, reinstatement and, therefore, by failing tocomply with the Union's request Respondents didnot violate Section 8(a)(3) and (1) of the Act.13B.Abandonmentof Local JointStandingCommitteeThe complaintalleges thatRespondent Belorefused,in violationof the Act,to process grievancesin accordance with the established grievance machin-ery.Asprovided in the most recent contract,grievances are to be referred to "a standing commit-teeof two representatives of the Union and tworepresentatives of the publishers." In January 1974,the joint standing committee consisted of BeloRepresentativeRicharBlum, Times Herald Repre-sentativeGeorge Johnson,UnionPresident CharlesTurner,and another,union member.Both Respon-dents had, in the past,been represented. at andparticipated in each joint standing committee meet-ing.On January28, 1974,in accordance with the usualpractice of giving notice to a representative of theRespondent in whose pressroom the grievance arose,theUnion wrote Blum requesting a local jointstanding committee meeting to discuss the removalF 2d 472(C.A. 5, 1963).11 In view of our finding that the Respondents did, in fact, bargain ingood faith over the issue of manning,we find it unnecessary to determinewhether manning is a mandatory or nonmandatory subject of bargaining.12 SeeNLRB.vCrompton-Highland Mills, Inc.,337 U.S. 217, 225(1949);NLRB.v.U.S. Somes Corporation,312 F.2d 610, 615(C.A. 1,1963)13Tex-TuftProducts,Inc.,134 NLRB 1628, 1631(1961). 230DECISIONSOF NATIONALLABOR RELATIONS BOARDof an employee from the list of regular, situationholders atBelo.14At the January 31 bargainingmeeting,Blum, according to his own testimony,acknowledged the request and stated that there wasno longera contract provision for a joint standingcommittee.He stated further that, although he waswilling to meet,Times Herald's participation was notrequired and such a meeting "would not be a jointstanding committee."Again, following the termination of another em-ployee at Belo, the Union requested that thepublishersmeet in joint standing committee. Blumagain refused, stating, by his own testimony, thatbecause thecontract had expired he had no obliga-tion to meet jointly but would meet individually.Belo has continued to maintain this position in itsbrief to the Board.No impasse existed with regard to the jointstandingcommittee. In fact, Belo admits that therewas not even a serious dispute as to that contractprovision and that the parties agreed to the provisionshortly afterBelo'srefusal to meet in accordancewith the committee's practice. In these circum-stances,we find that RespondentBelo'srefusal toprocess grievances under the established grievanceprocedure violated Section 8(a)(5) of the Act.15C.Other Alleged ViolationsThe complaint also alleges that both Respondentsbargained directly and individually with employeesand that Times Herald solicited striking employees toabandon the strike by offering increased wages andother benefits.Specifically, the complaint alleges that DonaldDykema, assistant pressroom foreman at Belo,bargained directly with two employees in violation ofthe Act. In this regard, it is alleged that Dykema, onor about April 26, 1974, told employee O. T. Bridgesthat, if the Union went on strike and if -Bridgesremained at work, Belo would guarantee him a jobfor life and retrain him for any job he was capable ofdoing if his job were phased out. Dykema is furtheralleged to have told Bridges there would be nocontractwithmanning or a referral clause in it.Dykema denied ever making the alleged statements.It is uncontradicted that Dykema and Bridgesfrequently discussed various subjects over a. cup ofcoffee, as this discussion was alleged to have takenplace. Both Dykema and Bridges were members ofthe Union and had known each other for approxi-mately 10 years. Moreover, Dykema testified that theonly information he received concerning the negotia-tions was from the Union or other union members.This testimony is given credence by Bridges' admis-sion that the statements allegedly made by Dykemawere the same as the information Bridges hadalready received through the Union. Inasmuch as theonly bargaining information which Dykema dis-cussed with unit employees was information whichhe had received from union sources, there is no basisfor concluding that Dykema was bargaining withemployees on behalf of management. We shall,therefore, dismiss the allegations of the complaintpertaining thereto.The second allegation involving Dykema con-cerned conversations with William H. Dickerson inwhichDykema is alleged to have said that, ifDickerson went out on strike, the job security whichDickerson had been guaranteed by Belo would bevoided. Dykema denied having made such a state-ment and denied that he even knew about the "jobsecurity" contract. Neither the General ,Counsel northe ' Union was able to produce any documentaryevidence thatDickerson's alleged job guaranteecontract existed, and, in fact, the existence of such anagreement was denied by those said by Dickerson tohave signed it. Nor was such a contract in Dicker-son's personnel file. In the absence of any documen-tary evidence that such a contract existed, we do notfind that the record supports a finding that thestatements were made by Dykema to Dickerson asalleged.The complaint also alleges that Times Herald'ssupervisors,Spahr,Martin, and Hart, bargaineddirectlywith unit employees and solicited strikingemployees to return to work. The evidence indicatesthatTimes Herald's production manager, Spahn,called employee Don Johnson on the evening of May2 and asked if' Johnson would consider coming towork the next day. Spahr then allegedly toldJohnson that Times Herald was going to needsupervisory people and that monetarily Johnsonwould not regret coming to work. The uncontradict-ed evidence also establishes, however, that prior tothe strike Johnson had talked to Spahr about ahigher rated job and had indicated an interest inbeing promoted, and that Respondent Times Heraldhad two supervisor openings at the time Johnson wasoffered the new position. Inasmuch as employeeJohnson had indicated his interest in receiving such apromotion and as Spahn's offer was no more than anattempt to fill a vacant supervisory position inaccordance with Johnson's application, we find thatthe allegation that Respondent Times Herald solicit-14A copy ofthe letter was sent to Johnson at Times Herald.15BethlehemSteel Company (Shipbuilding Division),136 NLRB 1500,enforcement denied on other groundssub nom.IndustrialUnion ofMarine and ShipbuildingWorkers of America, AFL-CIO v. NLRB,320F.2d 615, 616 (C.A. 3, 1963). TIMES HERALD PRINTING COMPANYed striking employees to return to work by this actionof Spahn is unsupported by the record.It is also alleged that Supervisor Martin, on orabout March 1 and May 3, 1974, bargained directlywith employees and on May 3, 1974, grantedemployee Reed a wage increase for his agreement tocontinue to cross the picket line and work at theTimes Herald during the strike. There was testimonyregarding an early April 1974 meeting which PressForeman Martin had with the employees. DuringthatmeetingMartin allegedly stated that he hadtalked to George Johnson and that everything wouldbe all right. Martin allegedly stated further that theunion committee was misleading them, that theyshould all just work harder, that everything would beall right, and that George Johnson had instructedhim to reassure the men.The record evidence concerning the incidentinvolving employee Reed establishes that Reed, athird-year apprentice at the time of the strike, crossedthe picket line voluntarily and worked the first day ofthe strike.Martin told Reed that he would try to getReed journeyman's pay, and later that day Martininformed Reed that he had, in fact, been able toincreaseReed's wages to that of journeyman scale.Reed admitted that on that day he performedjourneyman's work and that he had, in fact, been soupgraded on occasions prior to the strike and duringthese periods he had been paid the journeyman'srates.On April 26, 1974, Newsprint Foreman Hart isalleged to have invited employee Johnson into hisoffice and inquired about the status of bargainingand the possibility of a strike. To Johnson's replythat if the men didn't get some kind of job securitytheremight be a strike, Hart responded that theemployees would not get manning. When Johnsonstated it looked like the Union would strike, Hartsaid, "Well, it looks like I'm going to have to put mywork clothes back on."We find nothing in these isolated conversationsbetween low-level supervisors and employees tosupport a finding that the Respondents have bar-gained directly with the employees in violation of theAct or have unlawfully solicited striking employeesto return to work. Accordingly, we shall dismiss theallegationsof the complaint pertaining thereto.Upon the basis of the foregoing findings of fact,and the entire record, the Board makes the follow-ing:16 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions, and proposed Order herein shall, as provided in Sec 102 48 oftheRules and Regulations,be adoptedby theBoard and become itsfindings, conclusions,and Order,and all objections hereto shall be deemedwaived for all purposes.CONCLUSIONS OF LAW2311.Times Herald Printing Company and A. H.Belo Corporation are employers engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2.The Dallas Newspaper Printing Pressmen'sUnion No. 21 is a labor organization within themeaning of Section 2(5) of the Act.3.The Respondents bargained in good faith to animpasse with the Union over the elimination ofmanning.4.RespondentA.H.,BeloCorporation,byrefusing to process grievances according to theestablished grievance procedure, has engaged in, andis engaging in, an unfair labor practice in violation ofSection 8(a)(5) of the Act.5.The aforesaid unfair labor practice is an unfairlabor practice affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.6.Except as found above, the Respondents havenot engaged in other unfair labor practices as allegedin the complaint.THE REMEDYHaving found that Respondent Belo has engagedin an unfair labor practice, we shall order it to ceaseand desist therefrom and take affirmative actiondesigned to effectuate the purposes of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section10(c)of the Act, the Board hereby issues thefollowing proposed:ORDER 16RespondentA.H.BeloCorporation,Dallas,Texas, its officers, agents, successors, and assigns,shall:1.Cease and desist from refusing to honor anduse the local joint standing committee to processgrievances of employees.2.Take the following affirmative action, which itis found will effectuate the policies of the Act:(a)Restore, recognize, and make use of the localjoint standing committee in the processing ofgrievances of employees.(b) Post at each of its offices and other facilitiescopies of the attached notice marked "Appendix." 17Copies of said notice, on forms provided by theRegional Director for Region 16, after being duly17 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board " 232DECISIONSOF NATIONALLABOR RELATIONS BOARDsigned by Respondent Belo's authorized representa-tive, shall be posted by Respondent Belo immediate-ly upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent Belo to insure that said noticesare not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order,what steps the Respondent Belo has taken to complyherewith.IT IS FURTHER ORDERED that the complaint be, andit hereby is, dismissed in all other respects.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAftera hearing in which all parties had theopportunity to present their evidence, it has beenfound that we violated the National Labor RelationsAct and we have been ordered to post this notice:WE WILL NOT refuse to honor and use the localjoint standing committee to process grievances ofemployees.WE WILL restore, recognize, and make use ofthe local joint standing committee in the process-ing of grievances of employees.A. H. BELOCORPORATION